961 So.2d 999 (2007)
Rose CUSACK, et al., Appellant,
v.
HOMEOWNERS ASSISTANCE GROUP, LLC, Appellee.
No. 3D06-2950.
District Court of Appeal of Florida, Third District.
July 5, 2007.
Jay Rothlein, Miami Beach, for appellant.
Arnaldo Velez, Coral Gables; Carrillo Carillo, for appellee.
Before RAMIREZ, SHEPHERD, and CORTIÑAS, JJ.
PER CURIAM.
Affirmed. See Jones v. Flowers, 547 U.S. 220, 126 S.Ct. 1708, 164 L.Ed.2d 415 (2006)(noting that due process may be met if notice of a tax deed certificate were posted on the front door upon receipt of the certified letter marked as undeliverable).